DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 8 march 2021.  Claims 1, 8 and 10 have been amended.  Claims 5-7 and 14-16 have been cancelled.  Claims 1-4, and 8-13 are currently pending and have been examined.  

Allowable Subject Matter
Claims 1-4 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  

35 U.S.C 101 Rejections

Step 1:
The claims recite a series of steps and, therefore, is a process.

Step 2A – Prong 1: Judicial Exception Recited? 
 

The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any certain method of human eligible because it does not recite a judicial exception.

Step 2A – Prong 2: Integrated into a Practical Application? 
 

The claims recite the combination of additional elements of generating advertisement data by associating the obtained still image or moving image and address representing a transfer destination when the still image or the obtained moving image is selected for displaying the generated advertisement data along with the result of searching on the keyword the user terminal.  The claims as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additionally elements recite a specific improvement over prior system by overlaying the display of the web page and the display of the ad, allowing the browser generating the layout of a cushion page in the in the ad page in which the content of the web page and the ad frames are merged by the URL of advertisement page (see paragraph [0265] of applicants’ specification).  eligible because it is not directed to the recited judicial exception (abstract idea).



The following prior arts are considered:

Kaneko et al (US Pub., 2002/0107737 A1) discloses providing system including a data providing apparatus having provision image data generating means for generating provision image data.  The name of the product to be advertised is obtained on the bases of additional information (paragraph [0134]).  The camera-mounted digital mobile phone 10 or 11 inlays a message image 18 (a still image) obtained by imaging a pan of stew (obtain a still image or moving image) WWW server 302 prepares web pages containing product catalogs [content/product address] created by electronically listing the product for sale and transmit the web page which corresponds to a user request for browsing (paragraph [0063]), creation of product advertisement [generating advertisement data] (paragraph [0078]), creating product advertisement ordered by the advertiser, the advertisement image data of an advertisement image 15 as shown in Fig 3 represented by text and still image.., Fig. 4, the design company creates the template image data of a templet image 16, composed of a frame (still image) for decorating the advetiemtn image 15 and phrases (test) highlighting or complementing the advertisement image   [generating advertisement data associating with still or moving image]   (paragraph 
Brown (US Patent No., 8,150 743 B2) discloses making products avaible for consumer purchase (abstract)  , still images can then be added to the web site as the show is airing (see 
Col. 4, lines 55-56). 
Cok (US Pub., 2013/0301934 A1) discloses a method of making an image-based product includes providing an image collection having a plurality of digital images, each digital image having an image type (abstract) , an image-based product includes a single still image, multiple still images, or video images and can include other sensory modalities such as sound (paragraph [0054]) 
Dasdan (US Pub., No., 200802720228) discloses displying infoatmion associated with search result of a search query (abstract) 
However, none of the above references either alone or in a combination discloses or teaches:
 obtaining an address of a content related to a product advertised, the product being determined by referring to at least one of an operation history of a user terminal operated by the user an attribute of the user and activity,
 the obtained still image is based on the information stored in the memory related to a plurality of still image associated with a product
 the generated/created advertisement is associated with obtain address represented a transfer destination when the still image or the product moving image is selected and 
.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SABA DAGNEW/Primary Examiner, Art Unit 3682